Case 6:20-cr-00088-CEM-LRH Document1 Filed 06/08/20 Page 1 of 6 PagelD 1

UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF FLORIDA s
ORLANDO DIVISION & _
1 “or
UNITED STATES OF AMERICA ©
v. CASE NO. 6:20-cr-€3- G4 Alt

18 U.S.C. § 1343 =
KATHRYN SMITH

INFORMATION

The United States Attorney charges:

COUNT ONE
(Wire Fraud)

A. Introduction

At times material to this Information:

Ls KATHRYN SMITH was part owner of a brand of a title insurance
company located in the Middle District of Florida (referred to herein as the
“Title Insurer”). In her capacity as part owner, KATHRYN SMITH had access
to the Title Insurer’s financial accounts, including credit cards, checks, and bank
accounts.

2, Regions Bank and Bank of America were each a financial
institution as defined in 18 U.S.C. § 20, the accounts and deposits of which were

federally insured by the Federal Deposit Insurance Corporation (FDIC).
Case 6:20-cr-00088-CEM-LRH Document1 Filed 06/08/20 Page 2 of 6 PagelD 2

B. The Scheme

3. Beginning on or about an unknown date, but not later than in or
about December 2012, and continuing through and including in or about May
2019, in the Middle District of Florida, and elsewhere, the defendant,

KATHRYN SMITH,
did knowingly and with intent to defraud, devise and intend to devise a scheme
and artifice to defraud and for obtaining money and property by means of
materially false and fraudulent pretenses, representations, and promises.
C. Manner and Means

4. The manner and means utilized to accomplish the scheme and
artifice to defraud included, among others, the following:

a. It was part of the scheme and artifice to defraud that
KATHRYN SMITH would and did unlawfully devise and execute a scheme
and artifice to defraud the Title Insurer of money and property by means of
materially false and fraudulent pretenses, representations and promises.

b. It was a further part of the scheme and artifice to defraud
that KATHRYN SMITH would and did use her access to the Title Insurer’s

bank accounts to embezzle and divert over $400,000 to herself, including by
Case 6:20-cr-00088-CEM-LRH Document 1 Filed 06/08/20 Page 3 of 6 PagelD 3

transferring funds to accounts that belonged to her and by writing checks to
herself without any authorization.

Cc. It was a further part of the scheme and artifice to defraud
that KATHRYN SMITH would and did transfer funds between various
property closings to conceal the shortage of funds that her embezzlements had.
caused.

d. It was a further part of the scheme and artifice to defraud
that KATHRYN SMITH would and did take funds received for closings and
use them to pay off older loans that should have been paid off previously but
had not been due to the defendant’s thefts and embezzlements.

e. It was a further part of the scheme and artifice to defraud
that KATHRYN SMITH would and did use interstate wire transfer to pay off
older loans that should have been paid off previously but had not been due to
the defendant’s thefts and embezzlements.

f. It was a further part of the scheme and artifice to defraud
that KATHRYN SMITH would and did make any necessary mortgage
payments for loans for which she had diverted funds.

g. It was a further part of the scheme and artifice to defraud

that KATHRYN SMITH would and did make multiple credit and debit entries
Case 6:20-cr-00088-CEM-LRH Document1 Filed 06/08/20 Page 4 of 6 PagelD 4

in the Title Insurer’s ledgers in an attempt to balance out the loan file and to
disperse funds to pay off mortgages past the settlement date.

h. It was a further part of the scheme and artifice to defraud
that KATHRYN SMITH would and did conceal and cover up her thefts and
embezzlements of the funds that she had obtained from the Title Insurer
through her scheme and artifice to defraud, by:

(1) Preparing loan payoff letters that falsely represented
the mortgage lender or the payoff amount;

(2) Making false entries in the Title Insurer’s ledgers to
make it appear that the closings had taken place on the settlement dates and that
funds had been appropriately disbursed according to the HUD-1; and,

(3) Preparing two sets of HUD-1 statements, including a
fake HUD-1 that would be included in the Title Insurer’s file to justify the ledger
entries that she had made in the Title Insurer’s records.

i. It was a further part of the scheme and artifice to defraud
that KATHRYN SMITH would and did perform acts and make statements to
hide and conceal, and cause to be hidden and concealed, the purpose of the

scheme and the acts committed in furtherance thereof.
Case 6:20-cr-00088-CEM-LRH Document1 Filed 06/08/20 Page 5 of 6 PagelD 5

D. Interstate Wire Transmission

5. On or about November 20, 2018, in the Middle District of Florida,

and elsewhere, the defendant,
KATHRYN SMITH,

for the purpose of executing the aforesaid scheme and artifice to defraud and
for obtaining money and property by means of materially false and fraudulent
pretenses, representations and promises, did knowingly, and with intent to
defraud, transmit and cause to be transmitted by means of wire communication
in interstate commerce, a writing, sign, signal, picture, and sound, that is, a
$133,634.50 wire transfer from the Title Insurer’s escrow account at Regions
Bank in the Middle District of Florida to an account for a mortgage lender at
Bank of America in New York.

In violation of 18 U.S.C. § 1343.

FORFEITURES

1. The allegations contained in Count One are hereby realleged and
incorporated by reference for the purpose of alleging forfeitures pursuant to the
provisions of 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c).

2. Upon conviction of a violation of 18 U.S.C. § 1343, the defendant
shall forfeit to the United States, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28

U.S.C. § 2461(c), any property, real or personal, which constitutes or is derived
Case 6:20-cr-00088-CEM-LRH Document1 Filed 06/08/20 Page 6 of 6 PagelD 6

from proceeds traceable to the violation.
3. If any of the property described above, as a result of any act or

omission of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third
party,

e. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

on has been commingled with other property which cannot be

divided without difficulty;
the United States shall be entitled to forfeiture of substitute property under the
provisions of 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).

MARI APA LOPEZ
Unit tes Attorney

By:

 

Amanda Daniels

Ay TNC Attorney
By: [ _~

Roger B. Handberg
Assistant United States Attorney
Chief, Orlando Division

 

By: Ce
Amanda Riedel
Assistant United States Attorney
Deputy Chief, Criminal Division
